Citation Nr: 0937146	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
2, 2005, for the grant of service connection for prostate 
cancer.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for herpes.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2006, which granted service connection for 
prostate cancer, effective September 2, 2005; the Veteran 
disagreed with the effective date of the grant of service 
connection.  In his notice of disagreement, received in April 
2006, the Veteran also stated that he disagreed with the RO's 
failure to grant special monthly compensation for loss of use 
of a creative organ.  However, entitlement to special monthly 
compensation for loss of use of a creative organ has been in 
effect since May 2001; therefore, as the benefit has already 
been granted, no case or controversy remains as to that 
issue, and it is not on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).

The veteran's claim for service connection for prostate 
cancer was received September 2, 2005.  Subsequently, the RO 
granted service connection for prostate cancer, on the basis 
of a presumed association with Agent Orange exposure in 
Vietnam.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).  An effective date of 
September 2, 2005, the date the claim was received, was 
assigned.  

The effective date of September 2, 2005, for the grant of 
service connection for prostate cancer was based on the date 
that the Veteran's claim was received.  

However, in the Veteran's original compensation claim, 
received in January 2002, he claimed service connection for 
conditions including "prostate problems."  Prostate cancer 
had not been diagnosed at that time, and the RO denied 
service connection for "prostatitis" in an August 2003 
rating decision.  In September 2003, a notice of disagreement 
with that determination, specifically including the issue of 
service connection for prostatitis, was received.  The RO did 
not act on that notice of disagreement, instead developing a 
claim for service connection for conditions including service 
connection for prostatitis, which had been received at the RO 
the day before the notice of disagreement.  The RO denied the 
new claim in April 2004 on the basis that no new and material 
evidence had been received.  Service connection for benign 
prostatic hypertrophy (BPH)/prostatitis was again denied by 
the RO in August 2005.  However, the April 2004 and August 
2005 rating decisions are void, because there was on 
outstanding, timely appeal as to the issue already on file.  

In determining whether that outstanding appeal included the 
issue of service connection for prostate cancer, a condition 
which had not been diagnosed prior to August 2005, the Board 
observes that the Veteran's initial claim identified the 
issue as service connection for "prostate problems."  The 
RO's determination that the claim for service connection for 
prostate cancer, received in September 2005, was a separate 
claim, was in accordance with precedent decisions holding 
that a claim based on a distinct and separate diagnosis is a 
new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008); Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  
However, since then, the United States Court of Appeals for 
Veterans Claims (Court) has limited the applicability of 
those holdings, and concluded, in a case involving service 
connection for PTSD when the record showed diagnoses of other 
mental conditions, that such conditions were part of the 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Court pointed out that the Veteran is not competent to 
diagnose his various conditions.  

Likewise, the Veteran is not competent to diagnose his 
various prostate problems.  Especially since his initial 
claim was for "prostate problems," and not a specific 
condition, the Board finds that the facts in the instant case 
are analogous to those in Clemons, and, therefore, the claim 
filed in January 2002 must be considered to include the issue 
of service connection for prostate cancer.  As the Veteran 
filed a timely notice of disagreement with the August 2003 
rating decision denying that claim, the January 2002 claim 
remains open.  

As noted above, prostate cancer was not diagnosed until 
August 2005.  His private physician, P. Tracy, M.D., wrote, 
in September 2005, that it was "reasonable to assume" that 
his "problems" began in 2000, when benign prostatic 
hypertrophy was diagnosed.  The effective date of the grant 
of service connection in this case is the later of the date 
of receipt of claim, or the date entitlement arose.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  
The claim was not received until January 25, 2002; therefore, 
under no circumstances can the effective date be prior to 
that date.  38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  

While Dr. Tracy's letter is not sufficient to establish an 
earlier effective date, it is sufficient to indicate that 
prostate cancer may have been present, as a clinically 
identifiable entity, at some point prior to September 2, 
2005, or even before August 2005, when it was diagnosed.  If 
an earlier date at which prostate cancer was present as a 
clinical disease entity can be established to a degree that 
it was at least as likely as not present, at some point 
between the January 25, 2002, date of claim and the current 
effective date of September 2, 2005, an earlier effective 
date would be warranted.  Because service connection is based 
on a presumption of association with herbicide exposure, the 
disease of prostate cancer must be present as a disease 
entity, for an earlier effective date.  Therefore, a medical 
opinion as to this matter must be obtained.  

The Board also notes that in the same notice of disagreement 
received in September 2003, in which the Veteran disagreed 
with the prostate issue, he also disagreed with several other 
issues.  While some of these have subsequently been granted, 
the issues of service connection for spondylosis (a low back 
disorder), herpes, and chronic obstructive pulmonary disease 
remained denied, and a statement of the case has never been 
furnished on those issues.  Therefore, the appropriate Board 
action is to remand the issue to the RO for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file (2 volumes) to a 
specialist in oncology and/or 
genitourinary disorders for an opinion as 
to whether prostate cancer was present as 
a clinical disease entity at any point 
between January 25, 2002 and August 25, 
2005 (the date of diagnosis).  If so, 
please identify any point during this 
period (or throughout the period) at which 
prostate cancer was at least as likely as 
not present, based on medical principles, 
medical records dated during the relevant 
time period, and the degree and type of 
cancer shown on the August 2005 and 
October 2005 pathology reports.  The 
complete rationale for all opinions 
expressed must be provided.  

2.  After completion of the above and any 
additional notice and/or development 
deemed necessary, the RO should review the 
issue of entitlement to an earlier 
effective date for the grant of service 
connection for prostate cancer, in view of 
the timely notice of disagreement with the 
August 2003 rating decision.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

3.  After undertaking any appropriate 
notice and/or development, adjudicate the 
issues of service connection for a low 
back disability, herpes, and chronic 
obstructive pulmonary disease, denied in 
the August 2003, and appealed in a 
September 2003 notice of disagreement.  If 
the claims are denied, furnish the veteran 
and his representative a STATEMENT OF THE 
CASE with regard to those issues.  The 
veteran should also be informed of his 
appeal rights and of the actions necessary 
to perfect an appeal on this issue.  The 
issues should only be returned to the 
Board if the appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




